Allowance
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Justin McCarthy on 4/15/21.

				     Claims

3. 	(Currently Amended) The method of claim 2, wherein the first probability 

10. 	(Currently Amended) The data storage device of claim 9, wherein the first probability 

17. 	(Currently Amended) The data storage device of claim 16, wherein the first probability 

					  Allowability
Claims 1-5, 7-12 and 14-19 are allowed.  
It has been determined after careful review of the claims, when read as a whole, that the prior art (Karamecheti et al.  – U.S. Pub. No. 2014/0281121) teaches: receiving at a device driver, write requests each requesting to write a unit of data to the NVRAM-based storage subsystem, categorizing or prioritizing the write requests into subgroups, such that the write requests within the subgroups are mutually exclusive, establishing a load condition of each of several of the NVRAM devices of the NVRAM-based storage subsystem, identifying a target location for at least one NVRAM device in order to service a specific subgroup of write requests in accordance with ascertained load conditions of the NVRAM devices of the NVRAM-based storage sub-system, and servicing the specific subgroup of write requests by writing the corresponding units of data to the identified target location on the at least one NVRAM device of the NVRAM-based storage subsystem.
However, when read as a whole, the prior art does not teach: determining, based upon the proposed data value and a non-target data value stored in a non-target location on the data storage device, that writing of the proposed data value to the  target location has a first probability that exceeds a threshold probability of  changing the non-target data value stored at the non-target location on the data storage device or changing a second non-target data value at a second non-target location; selecting a second data value that has a second probability of causing interference with the non-target data value stored at the non-target location or the second non-target data value at the second non-target location, the second 
     

Or 
Please cancel the previous Abstract and replace it with the following rewritten abstract.

If the abstract is being substantially rewritten, submit a new abstract in clean text (no markings) accompanied by an instruction for the cancellation of the previous abstract.

Amendments to the Drawings:
The attached sheets of drawings include changes to Figures      .  These sheets, which include Figures      , replace the original sheets including Figures      .  

Attachment:  Replacement Sheets

Any replacement drawing sheet including amended figures must include all of the figures appearing on the immediate prior version of the sheet (i.e., if the previous drawing sheet included Figures 1 and 2, but you've only amended figure 1, the Replacement Sheet of drawings should still include Figures 1 and 2).  "Replacement Sheet" must be identified in the top, center margins, as such.  If submitted, annotated sheets must be identified in the top center margin as "Annotated Sheet Showing Changes."

                                           CONCLUSION

      Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Enam Ahmed whose telephone number is 571-270-1729.  The examiner can normally be reached on Mon-Fri from 8:30 A.M. to 5:30 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached on 571-272-3819.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
          

       4/15/21/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112